Citation Nr: 0409054	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  03-07 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel


INTRODUCTION

The veteran had active service from September 1967 to April 
1969.

The case comes before the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
At present, this appeal is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on his part.

The Board notes that, in October 2003 the veteran presented 
testimony during a hearing on appeal before the undersigned 
Veterans Law Judge.  A copy of the hearing transcript is of 
record.


REMAND

On November 9, 2000, the President signed the "Veterans 
Claims Assistance Act of 2000" (VCAA), 38 U.S.C.A. § 5103A 
(West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159), which modified 
the circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The law 
affects a case such as this because the claim was pending on 
the date of enactment of the new law.  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,620, 45,629 
(August. 29, 2001).  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.

As previously indicated, in October 2003, the veteran 
presented testimony at a hearing on appeal before the 
undersigned Veterans Law Judge at the RO.  On that occasion, 
the veteran indicated that he was in the 523rd engineer 
company and that they came under hostile fire repeatedly.  
Additionally, he stated that he witnessed a Korean man 
shooting and killing another man and flew on aircraft 
transporting the remains of soldiers that had been killed in 
battle.  He also testified that his September 2002 statement 
describing his in-service stressor was incorrect and he never 
had a chance to proofread it before his representative 
submitted to the RO.  Furthermore, at the October 2003 
hearing, the veteran submitted treatment records from the VA 
Medical Center in Houston dated April 2003, in which the 
treating psychiatrist diagnosed the veteran with PTSD.  The 
veteran waived regional office consideration of this evidence 
via a signed VA form 21-4138 dated October 2003.  As 
discussed below, the Board finds that the further development 
of this case is required, and that appellate adjudication at 
this time would be potentially prejudicial to the veteran.  
As such, a remand of the veteran's case is in order.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), as well as 
the holdings in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002)).  The 
claims file must include documentation 
that there has been compliance with the 
VA's redefined duties to notify and 
assist a claimant as set forth in the 
VCAA and as specifically affecting the 
issues on appeal.  Furthermore, the 
appellant should be specifically informed 
as to what portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
appellant in substantiating his claim, 
per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

2. The RO should obtain the veteran's DA-
20 and all personnel records, and 
incorporate these records into the claims 
file.

3.  The RO should contact the veteran and 
request that he provide a list of the 
names and addresses of all doctors and 
medical care facilities (hospitals, HMOs, 
etc.) who have treated him for PTSD since 
discharge from service to the present.  
Provide the veteran with release forms 
and ask that a copy be signed and 
returned for each health care provider 
identified and whose treatment records 
are not already contained within the 
claims file.  When the veteran responds, 
obtain records from each health care 
provider he identifies (except where VA 
has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, inform 
the veteran of the records that the RO 
was unable to obtain, including what 
efforts were made to obtain them.  Also 
inform the veteran that adjudication of 
the claim will be continued without these 
records unless he is able to submit them.  
Allow an appropriate period of time 
within which to respond.  Furthermore, 
the veteran should be specifically 
informed as to what portion of evidence 
he is required/expected to submit, and 
which portion of the evidence the VA 
would attempt to obtain in order to 
assist the veteran in substantiating his 
claim, per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

4.  The RO should request that the 
veteran provide information as to the 
dates of any treatment for the claimed 
PTSD at any VA medical facility since 
discharge from service to the present.  
All identified treatment records from any 
reported VA medical facility not already 
contained within the claims file should 
be obtained and associated with the 
claims file.  If the search for the above 
records has negative results, the claims 
file must be properly documented with 
information obtained from the VA 
facility(ies).  Furthermore, the veteran 
should be specifically informed as to 
what portion of the evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating his claim.  Per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

5.  The RO should request from the 
veteran a comprehensive statement 
containing as much detail as possible 
regarding any stressors he alleges he 
was exposed to in service.  The veteran 
should be asked to provide specific 
details of the claimed stressful events 
during service, such as the dates, 
locations, detailed descriptions of 
events, units involved, number and 
names of casualties, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment, or any other identifying 
details.  The veteran must be advised 
that such information is necessary to 
obtain supportive evidence of such 
stressful events and that he must be as 
specific as possible because without 
such details an adequate search for 
verifying information may not be 
complete.  To the extent that the 
claimed stressors are noncombat 
related, the RO should advise the 
veteran of the need for credible 
supporting evidence.

6.  With the information obtained from 
the veteran regarding his stressors, in 
addition to the information obtained 
from the veteran's service records, 
personnel records, and DA-20 the RO 
should attempt to verify the veteran's 
claimed stressors by contacting the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR).  Following 
receipt of the report from USASCRUR and 
the completion of any additional 
development warranted or suggested by 
that office, the RO must prepare a 
report detailing the nature of any in-
service stressful event verified by 
USASCRUR or other credible evidence.  
This report is to be added to the 
claims folder.

7.  The veteran should be scheduled to 
undergo a VA examination, conducted by 
a psychiatrist, to evaluate the nature, 
severity, and etiology of the claimed 
PTSD.  The specialist examining the 
veteran should specifically indicate 
whether the diagnostic criteria to 
support a diagnosis of PTSD have been 
satisfied.  If so, the RO must provide 
the examiner with the report of the 
verified stressor or stressors 
described in paragraph 6 above, and the 
examiner must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure 
to a stressor in service has resulted 
in PTSD.  As well, if a diagnosis of 
PTSD is deemed appropriate, the 
examiner must comment upon the link 
between the current symptomatology and 
one or more of the in-service stressors 
found to be established.  It is 
requested that the VA examiner 
reconcile any contradictory evidence 
regarding the etiology of the veteran's 
mental disorder. The examiner should 
include the complete rationale for all 
opinions and conclusions expressed in a 
written report.

8.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Remand instructions of the Board are 
neither optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

9.  After completion of the above, the RO 
should readjudicate the claim of service 
connection for PTSD.  In readjudicating 
the claim, the RO must take into 
consideration the veteran's service 
records indicating that veteran was a 
member of the 523rd engineer company, and 
the veteran's statements, personnel 
records and DA-20.  As well, the RO must 
take into consideration the holdings in 
Pentecost v. Principi, 16 Vet. App. 124 
(2002) and Suozzi v. Brown, 10 Vet. App. 
307 (1997), and 38 C.F.R. §§ 3.304(f) and 
4.125 (2003).  If the determination 
remains unfavorable in any way, the 
appellant and his representative, if any, 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.  The purpose of the examination 
requested in this remand is to obtain information or evidence 
(or both) which may be dispositive of the appeal.  Therefore, 
the veteran is hereby placed on notice that pursuant to 38 
C.F.R. § 3.655 (2002) failure to cooperate by attending the 
requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




